The jury having been impaneled, issues joined, and the State's evidence adduced, the county attorney discovered a variance between the complaint and the information in regard to the date of the alleged offense. The complaint alleged the date to be April 28, 1894, the information the 30th day of May, 1894. Upon motion of the county attorney, resisted by appellant, the court permitted the information to be so amended as to conform to the time alleged in the complaint, and the trial proceeded to appellant's conviction. This was directly in violation of article 550 of the Code of Criminal Procedure, which provides, that "any matter in an indictment or information may be amended at any time before an announcement of ready for trial upon the merits by both parties, but not afterward. No matter of substance can be amended." The amendment was as to "matter of form," but it came too late, after announcement of ready for trial by both parties. For authorities collated, see Willson's Criminal Procedure, section 2154. Inasmuch as the complaint furnishes the basis of a proper information, the judgment will be reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring. *Page 102